DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 10, 12, 14-15, 17, 22, 24 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0226263 to Seo et al. (Seo).

	Regarding claim 1, Seo discloses a method of operating at least one electrical controller configured to manage a battery bank arranged with a heterogeneous battery module configuration, comprising:
	monitoring a set of performance attributes associated with a plurality of battery modules of the battery bank, the plurality of battery modules being connected in series with each other (Seo, e.g., Figs. 1-2 and paragraphs 50-68, as shown in Fig. 1, battery modules B1-B2 100 are connected in series, battery modules B3-B4 100 are connected in series, battery modules B5-B6 100 are connected in series, battery modules B7-B8 100 are connected in series; also see Fig. 2 and paragraph 66, storage unit 113 can store information on specifications (including data such as capacity (or power capacity), a short-circuit current, an open voltage, and a rated voltage) of the battery cells 200 or a connection relationship of the battery cells 200; when the master BMS 120 calculates the SOC value and the SOH value of the battery module 100, the slave BMS 110 can obtain the calculated SOC value and the SOH value from the master BMS 120 and store the obtained values in the storage unit 113; at least SOC and SOH are therefore monitored performance attributes; also see Fig. 5 and paragraph 98, the number of accumulated charge cycles as calculated by the master BMS 120 can be stored in the storage unit 113 of each of the slave BMS′ 110_1 to 110_8 in operation S500; the number of accumulated charge cycles is also a monitored performance attribute; also see paragraphs 89 and 96, charge state of module 100, voltage of module 100, capacity of module 100 are also monitored performance attributes);
	detecting, based on the monitoring, a first set of performance levels for the set of performance attributes in association with a first subset of the plurality of battery modules (Seo, e.g., Fig. 5 and paragraphs 98-99, at least one among the SOH information of the battery module and the number of accumulated charge cycles can be stored in the storage unit 113 of each of the slave BMS′ 110_1 to 110_8 in operation S500; when the master BMS 120 wakes up, each of the slave BMS′ 110_1 to 110_8 transfers the SOH information of the battery module and the information on the number of accumulated charge cycles to the master BMS 120 in operations 5510 and 5520; accordingly, Seo detects a first set of performance levels for the set of performance attributes in association with a first subset of the plurality of battery modules, e.g., SOH and/or number of accumulated charge cycles for module B1 100, when master BMS 120 wakes up; additionally or in the alternative, detection of other performance attributes identified above, e.g., voltage of module B1 100, capacity of module B1 100);
	detecting, based on the monitoring, a second set of performance levels for the set of performance attributes in association with a second subset of the plurality of battery modules (see Seo as applied above, Seo detects a second set of performance levels for the set of performance attributes in association with a second subset of the plurality of battery modules, e.g., SOH and number of accumulated charge cycles for module B2 100, when master BMS 120 wakes up; additionally or in the alternative, detection of other performance attributes identified above, e.g., voltage of module B2 100, capacity of module B2 100); and
	managing one or more bank-wide operational parameters based at least in part upon a differential between the first and second set of performance levels (Seo, e.g., Fig. 5 and paragraphs 100-101, thereafter, the master BMS 120 can compare the SOH information of the battery module and the information on the number of accumulated charge cycles obtained from each of the slave BMS′ 110_1 to 110_8 in operation S530; when it is determined that the SOH values of the battery modules or the numbers of the accumulated charge cycles are different according to the comparison results, the master BMS 120 can control the charging/discharging switch S to be turned off in operations 5540 and 5550; accordingly, Seo discloses when there is a differential between the SOH information the information on the number of accumulated charge cycles between module B1 100 and module B2 100, a bank-wide operation parameter, e.g., limiting charging current and/or discharging current, is controlled/managed based on control the charging/discharging switch S; note that differential between other performance attributes, e.g., voltages of modules B1-B2 100, capacities of modules B1-B2 100 also serve as a basis for controlling the charging/discharging switch S, see, e.g., paragraphs 89, 96; also see paragraph 89, degradation of stability voltage imbalance, reduction in life are also bank-wide operational parameters that are managed based upon a differential between performance levels).

	Regarding claim 2, Seo discloses wherein the set of performance attributes comprises module-specific capacity, module-specific voltage, module-specific discharge current limit, module-specific charging current limit, module-specific thermal limit, module-specific state of charge (SOC) or any combination thereof (see Seo as applied to claim 1, e.g., differences between performance levels of performance attributes including SOCs of modules B1-B2 100, voltages of modules B1-B2 100, capacities of modules B1-B2 100 are used by Seo to control the charging/discharging switch S).

	Regarding claim 4, Seo discloses wherein the one or more bank-wide operational parameters comprises bank-wide capacity, bank-wide voltage, bank-wide discharge current limit, bank-wide charging current limit, bank-wide thermal limit, bank-wide minimum P-Group duty cycle, or any combination thereof (see Seo as applied to claim 1, Seo discloses when there is a differential between the SOH information the information on the number of accumulated charge cycles between module B1 100 and module B2 100, a bank-wide operation parameter, e.g., limiting charging current and discharging current, is controlled/managed based on control the charging/discharging switch S).

	Regarding claim 5, Seo discloses wherein each of the plurality of battery modules comprises a plurality of parallel groups of battery cells (P-Groups) (see Seo as applied to claim 1, e.g., Fig. 2, module 100 includes a plurality of parallel groups of battery cells).

	Regarding claim 10, Seo discloses wherein the first set of performance attributes comprise one or more module-specific safety limits (see Seo as applied to claim 1, Seo, e.g., Fig. 5 and paragraphs 100-101, thereafter, the master BMS 120 can compare the SOH information of the battery module and the information on the number of accumulated charge cycles obtained from each of the slave BMS′ 110_1 to 110_8 in operation S530; when it is determined that the SOH values of the battery modules or the numbers of the accumulated charge cycles are different according to the comparison results, the master BMS 120 can control the charging/discharging switch S to be turned off in operations 5540 and 5550; accordingly, Seo discloses when there is a differential between the SOH information the information on the number of accumulated charge cycles between module B1 100 and module B2 100, a bank-wide operation parameter, e.g., limiting charging current and discharging current, is controlled/managed based on control the charging/discharging switch S; in Seo’s arrangement the SOH information of the battery module and the information on the number of accumulated charge cycles obtained from each of the slaves BMSs 110 constitute safety limits because when these values for a particular module 100 are different than those for other module(s) 100, charging and discharging is prevented; likewise, SOC of module 100, voltage of module 100, capacity of module 100 constitute module-specific safety limits because when levels of these attributes differ between modules 100 charging and discharging is prevented).

	Regarding claim 12, Seo discloses wherein the one or more bank-wide operational parameters comprise one or more bank-wide safety limits (see Seo as applied to claim 1, a bank-wide operation parameter, e.g., limiting charging current and discharging current, is a bank-wide safety limit; also see paragraph 89, degradation of stability voltage imbalance, reduction in life are also bank-wide operational parameters that are managed based upon a differential between performance levels and are bank-wide safety limits).

	Regarding claim 14, Seo discloses a method of operating a module-side controller of a battery module of a battery bank arranged with a heterogeneous battery module configuration, comprising:
	identifying a set of performance levels for a set of performance attributes of the battery module (Seo, e.g., Figs. 1-2 and paragraphs 50-68, as shown in Fig. 1, battery modules B1-B2 100 are connected in series, battery modules B3-B4 100 are connected in series, battery modules B5-B6 100 are connected in series, battery modules B7-B8 100 are connected in series; also see Fig. 2 and paragraph 66, storage unit 113 can store information on specifications (including data such as capacity (or power capacity), a short-circuit current, an open voltage, and a rated voltage) of the battery cells 200 or a connection relationship of the battery cells 200; when the master BMS 120 calculates the SOC value and the SOH value of the battery module 100, the slave BMS 110 can obtain the calculated SOC value and the SOH value from the master BMS 120 and store the obtained values in the storage unit 113; at least SOC and SOH are therefore monitored performance attributes; also see Fig. 5 and paragraph 98, the number of accumulated charge cycles as calculated by the master BMS 120 can be stored in the storage unit 113 of each of the slave BMS′ 110_1 to 110_8 in operation S500; the number of accumulated charge cycles is also a monitored performance attribute; also see paragraphs 89 and 96, charge state of module 100, voltage of module 100, capacity of module 100 are also monitored performance attributes; values of the performance attributes are performance levels of the performance attributes; values of the performance attributes are necessarily identified because the values are reported to the master BMS 120, see next limitation);
	reporting, to at least one electrical controller, the set of performance levels (Seo, e.g., Fig. 5 and paragraph 99, when the master BMS 120 wakes up, each of the slave BMS′ 110_1 to 110_8 transfers the SOH information of the battery module and the information on the number of accumulated charge cycles to the master BMS 120 in operations 5510 and 5520; accordingly, Seo reports the set of performance levels to at least one electrical controller in the form of master BMS 120 when master BMS 120 wakes up; also see paragraphs 89, 96, voltage of module 100, capacity of module 100, SOC of the module 100 are reported to master BMS 120 for analysis);
	receiving, from the at least one electrical controller in response to the reporting, one or more bank-wide operational parameters that are based on a differential between the set of performance levels of the battery module and one or more corresponding sets of performance levels for one or more other battery modules in the battery bank (Seo, e.g., Fig. 5 and paragraphs 100-101, thereafter, the master BMS 120 can compare the SOH information of the battery module and the information on the number of accumulated charge cycles obtained from each of the slave BMS′ 110_1 to 110_8 in operation S530; when it is determined that the SOH values of the battery modules or the numbers of the accumulated charge cycles are different according to the comparison results, the master BMS 120 can control the charging/discharging switch S to be turned off in operations 5540 and 5550; accordingly, Seo discloses when there is a differential between the SOH information and the information on the number of accumulated charge cycles between module B1 100 and module B2 100, a bank-wide operation parameter, e.g., state of charging/discharging switch S, is received; note that differential between other performance attributes, e.g., voltages of modules B1-B2 100, capacities of modules B1-B2 100 also serve as a basis for controlling the charging/discharging switch S, see, e.g., paragraphs 89, 96; also see paragraph 89, degradation of stability voltage imbalance, reduction in life are also bank-wide operational parameters that are managed based upon a differential between performance levels); and
	implementing one or more module-specific control functions for the battery module based on the one or more bank-wide operational parameters (see Seo as applied above, charging/discharging of the battery modules 100 is controlled based on operation of the charging/discharging switch S; also see paragraph 89, degradation of stability voltage imbalance, reduction in life are also bank-wide operational parameters that are managed based upon a differential between performance levels).

	Regarding claim 15, Seo discloses wherein the set of performance attributes comprises module-specific capacity, module-specific voltage, module-specific discharge current limit, module-specific charging current limit, module-specific thermal limit, module-specific state of charge (SOC) or any combination thereof (see Seo as applied to claim 14, e.g., differences between performance levels of performance attributes including SOCs of modules B1-B2 100, voltages of modules B1-B2 100, capacities of modules B1-B2 100 are used by Seo to control the charging/discharging switch S).

	Regarding claim 17, Seo discloses the battery module comprises a plurality of parallel groups of battery cells (P-Groups) (see Seo as applied to claim 14, e.g., Fig. 2, module 100 includes a plurality of parallel groups of battery cells).

	Regarding claim 22, Seo discloses wherein the first set of performance attributes comprise one or more module-specific safety limits (see Seo as applied to claim 14, Seo, e.g., Fig. 5 and paragraphs 100-101, thereafter, the master BMS 120 can compare the SOH information of the battery module and the information on the number of accumulated charge cycles obtained from each of the slave BMS′ 110_1 to 110_8 in operation S530; when it is determined that the SOH values of the battery modules or the numbers of the accumulated charge cycles are different according to the comparison results, the master BMS 120 can control the charging/discharging switch S to be turned off in operations 5540 and 5550; accordingly, Seo discloses when there is a differential between the SOH information the information on the number of accumulated charge cycles between module B1 100 and module B2 100, a bank-wide operation parameter, e.g., limiting charging current and discharging current, is controlled/managed based on control the charging/discharging switch S; in Seo’s arrangement the SOH information of the battery module and the information on the number of accumulated charge cycles obtained from each of the slaves BMSs 110 constitute safety limits because when these values for a particular module 100 are different than those for other module(s) 100, charging and discharging is prevented; likewise, SOC of module 100, voltage of module 100, capacity of module 100 constitute module-specific safety limits because when levels of these attributes differ between modules 100 charging and discharging is prevented).

	Regarding claim 24, Seo discloses wherein the one or more bank-wide operational parameters comprise one or more bank-wide safety limits (see Seo as applied to claim 22, a bank-wide operation parameter, e.g., limiting charging current and discharging current, is a bank-wide safety limit; also see paragraph 89, degradation of stability voltage imbalance, reduction in life are also bank-wide operational parameters that are managed based upon a differential between performance levels and are bank-wide safety limits).

	Regarding claim 26, Seo discloses at least one electrical controller configured to manage a battery bank arranged with a heterogeneous battery module configuration, comprising:
	a memory (Seo, e.g., Fig. 1, master BMS 120; also see Fig. 5 and paragraphs 97-101, master BMS 120 implements process logic on right side of Fig. 5 in conjunction with slave BMSs 110 (Fig. 1); it is at least implicit in Seo’s arrangement that this process is implemented programmatically based on stored logic applied to data received from the slave BMSs 110; also see paragraph 70);
	a communications interface (Seo, e.g., Figs. 1, 5, master BMS 120 communicates with slave BMSs 110 and therefore necessarily includes a communication interface); and
	at least one processor communicatively coupled to the memory and the communications interface (Seo, e.g., Fig. 1, master BMS 120; also see Fig. 5 and paragraphs 97-101, master BMS 120 implements process logic on right side of Fig. 5 in conjunction with slave BMSs 110 (Fig. 1); it is at least implicit in Seo’s arrangement that this process is implemented programmatically based on stored logic applied to data received from the slave BMSs; also see paragraph 70) and configured to:
	monitor a set of performance attributes associated with a plurality of battery modules of the battery bank, the plurality of battery modules being connected in series with each other (Seo, e.g., Figs. 1-2 and paragraphs 50-68, as shown in Fig. 1, battery modules B1-B2 100 are connected in series, battery modules B3-B4 100 are connected in series, battery modules B5-B6 100 are connected in series, battery modules B7-B8 100 are connected in series; also see Fig. 2 and paragraph 66, storage unit 113 can store information on specifications (including data such as capacity (or power capacity), a short-circuit current, an open voltage, and a rated voltage) of the battery cells 200 or a connection relationship of the battery cells 200; when the master BMS 120 calculates the SOC value and the SOH value of the battery module 100, the slave BMS 110 can obtain the calculated SOC value and the SOH value from the master BMS 120 and store the obtained values in the storage unit 113; at least SOC and SOH are therefore monitored performance attributes; also see Fig. 5 and paragraph 98, the number of accumulated charge cycles as calculated by the master BMS 120 can be stored in the storage unit 113 of each of the slave BMS′ 110_1 to 110_8 in operation S500; the number of accumulated charge cycles is also a monitored performance attribute; also see paragraphs 89 and 96, charge state of module 100, voltage of module 100, capacity of module 100 are also monitored performance attributes; note that master BMS 120 obtains values of the performance attributes and therefore monitors the performance attributes);
	detect, based on the monitoring, a first set of performance levels for the set of performance attributes in association with a first subset of the plurality of battery modules (Seo, e.g., Fig. 5 and paragraph 99, when the master BMS 120 wakes up, each of the slave BMS′ 110_1 to 110_8 transfers the SOH information of the battery module and the information on the number of accumulated charge cycles to the master BMS 120 in operations 5510 and 5520; accordingly, Seo detects a first set of performance levels for the set of performance attributes in association with a first subset of the plurality of battery modules, e.g., SOH and number of accumulated charge cycles for module B1 100, when master BMS 120 wakes up; also see paragraphs 89, 96, values of voltage of module B1 100, capacity of module B1 100, SOC of the module B1 100 are reported to master BMS 120 for analysis and are therefore first performance levels detected by the master BMS 120);
	detect, based on the monitoring, a second set of performance levels for the set of performance attributes in association with a second subset of the plurality of battery modules (see Seo as applied above, Seo detects a second set of performance levels for the set of performance attributes in association with a second subset of the plurality of battery modules, e.g., SOH and number of accumulated charge cycles for module B2 100, when master BMS 120 wakes up; also see paragraphs 89, 96, values of voltage of module B2 100, capacity of module B2 100, SOC of the module B2 100 are reported to master BMS 120 for analysis and are therefore second performance levels detected by the master BMS 120); and
	manage one or more bank-wide operational parameters based at least in part upon a differential between the first and second set of performance levels (Seo, e.g., Fig. 5 and paragraphs 100-101, thereafter, the master BMS 120 can compare the SOH information of the battery module and the information on the number of accumulated charge cycles obtained from each of the slave BMS′ 110_1 to 110_8 in operation S530; when it is determined that the SOH values of the battery modules or the numbers of the accumulated charge cycles are different according to the comparison results, the master BMS 120 can control the charging/discharging switch S to be turned off in operations 5540 and 5550; accordingly, Seo discloses when there is a differential between the SOH information the information on the number of accumulated charge cycles between module B1 100 and module B2 100, a bank-wide operation parameter, e.g., state of charging/discharging switch S, is controlled/managed; note that differential between other performance levels, e.g., voltages of modules B1-B2 100, capacities of modules B1-B2 100, SOC of modules B1-B2 100 also serve as a basis for controlling the charging/discharging switch S, see, e.g., paragraphs 89, 96; also see paragraph 89, degradation of stability voltage imbalance, reduction in life are also bank-wide operational parameters that are managed based upon a differential between performance levels).

	Regarding claim 27, Seo discloses a module-side controller of a battery module of a battery bank arranged with a heterogeneous battery module configuration, comprising:
	a memory (Seo, e.g., Fig. 2 and paragraphs 59-98, storage unit 113);
	a communications interface (Seo, e.g., Fig. 2 and paragraphs 59-98, communication unit 115 enables communication with the master BMS 120 and therefore includes a communication interface; see, e.g., paragraph 65); and
	at least one processor communicatively coupled to the memory and the communications interface (Seo, e.g., Fig. 2 and paragraphs 59-98, the communication unit 115 can transfer information of the battery module 100, stored in the storage unit 113, to the master BMS 120; at least that portion of the communication unit 115 that performs this data processing functionality constitutes at least one processor communicatively coupled to the memory and the communications interface) and configured to:
	identify a set of performance levels for a set of performance attributes of the battery module (Seo, e.g., Figs. 1-2 and paragraphs 50-68, as shown in Fig. 1, battery modules B1-B2 100 are connected in series, battery modules B3-B4 100 are connected in series, battery modules B5-B6 100 are connected in series, battery modules B7-B8 100 are connected in series; also see Fig. 2 and paragraph 66, storage unit 113 can store information on specifications (including data such as capacity (or power capacity), a short-circuit current, an open voltage, and a rated voltage) of the battery cells 200 or a connection relationship of the battery cells 200; when the master BMS 120 calculates the SOC value and the SOH value of the battery module 100, the slave BMS 110 can obtain the calculated SOC value and the SOH value from the master BMS 120 and store the obtained values in the storage unit 113; at least SOC and SOH are therefore monitored performance attributes; also see Fig. 5 and paragraph 98, the number of accumulated charge cycles as calculated by the master BMS 120 can be stored in the storage unit 113 of each of the slave BMS′ 110_1 to 110_8 in operation S500; the number of accumulated charge cycles is also a monitored performance attribute; also see paragraphs 89 and 96, charge state of module 100, voltage of module 100, capacity of module 100 are also monitored performance attributes; values of the performance attributes are performance levels of the performance attributes; values of the performance attributes are necessarily identified by the communication unit 115 because the values are reported to the master BMS 120 via the communication interface of the communication unit 115, see next limitation);
	report, to at least one electrical controller, the set of performance levels (Seo, e.g., Fig. 5 and paragraph 99, when the master BMS 120 wakes up, each of the slave BMS′ 110_1 to 110_8 transfers the SOH information of the battery module and the information on the number of accumulated charge cycles to the master BMS 120 in operations 5510 and 5520; accordingly, Seo reports the set of performance levels to at least one electrical controller in the form of master BMS 120 when master BMS 120 wakes up; also see paragraphs 89, 96, voltage of module 100, capacity of module 100, SOC of the module 100 are reported to master BMS 120 for analysis; note that the reporting is performed via the communication interface of the communication unit 115);
	receive, from the at least one electrical controller in response to the reporting, one or more bank-wide operational parameters that are based on a differential between the set of performance levels of the battery module and one or more corresponding sets of performance levels for one or more other battery modules in the battery bank (Seo, e.g., Fig. 5 and paragraphs 100-101, thereafter, the master BMS 120 can compare the SOH information of the battery module and the information on the number of accumulated charge cycles obtained from each of the slave BMS′ 110_1 to 110_8 in operation S530; when it is determined that the SOH values of the battery modules or the numbers of the accumulated charge cycles are different according to the comparison results, the master BMS 120 can control the charging/discharging switch S to be turned off in operations 5540 and 5550; accordingly, Seo discloses when there is a differential between the SOH information the information on the number of accumulated charge cycles between module 100 associated with BMS 110-1 and module 100 associated with BMS 110-2, a bank-wide operation parameter, e.g., state of charging/discharging switch S, is controlled/managed; also see paragraph 67, charging/discharging control unit 117 can control charging and discharging of the battery module 100, and can control charging and discharging of the battery module 100 under the control of the master BMS 120; in the event that there is no differential that would prevent charging/discharging, it is at least implicit that charging/discharging control unit 117 will be enabled to control charging and discharging based on one or more bank-wide operational parameters received from the master BMS 120 via communication unit 115; note that differential between other performance attributes, e.g., voltages of modules B1-B2 100, capacities of modules B1-B2 100 also serve as a basis for controlling the charging/discharging switch S, see, e.g., paragraphs 89, 96; also see paragraph 89, degradation of stability voltage imbalance, reduction in life are also bank-wide operational parameters that are managed based upon a differential between performance levels); and
	implement one or more module-specific control functions for the battery module based on the one or more bank-wide operational parameters (see Seo as applied above, charging/discharging control unit 117 will be enabled to control charging and discharging based on one or more bank-wide operational parameters received from the master BMS 120 via communication unit 115; also see paragraph 89, degradation of stability voltage imbalance, reduction in life are also bank-wide operational parameters that are managed based upon a differential between performance levels).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Seo.

	Regarding claim 11, Seo is not relied upon as explicitly disclosing wherein the one or more module-specific safety limits are adjusted to comply with one or more bank-wide safety limits, or wherein the one or more module-specific safety limits are independent of the one or more bank-wide safety limits.  Seo nonetheless discloses in paragraph 89 that problems such as a degradation of stability of the battery pack, voltage imbalance, and a reduction in life may be solved after preventing the battery pack from operating, and Seo further discloses that the slave BMSs can control balancing (paragraph 54).  Further, one of ordinary skill in the art would appreciate that module 100 voltage and/or capacity is adjustable by adjusting the series/parallel configuration of its constituent cells.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Seo such that the one or more module-specific safety limits (e.g., SOC of module 100, voltage of module 100, capacity of module 100) are adjusted to comply with one or more bank-wide safety limits by, for example, suitable module balancing or by adjusting a series/parallel configuration of module 100.  In this way, module-specific safety limits of a module 100, e.g., e.g., SOC of module 100, voltage of module 100, capacity of module 100, that do not suitably match other modules 100 can be suitably adjusted to realize matched modules 100.

	Regarding claim 23, Seo is not relied upon as explicitly disclosing wherein the one or more module-specific safety limits are adjusted to comply with one or more bank-wide safety limits, or wherein the one or more module-specific safety limits are independent of the one or more bank-wide safety limits.  Seo nonetheless discloses in paragraph 89 that problems such as a degradation of stability of the battery pack, voltage imbalance, and a reduction in life may be solved after preventing the battery pack from operating, and Seo further discloses that the slave BMSs can control balancing (paragraph 54).  Further, one of ordinary skill in the art would appreciate that module 100 voltage and/or capacity is adjustable by adjusting the series/parallel configuration of its constituent cells.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Seo such that the one or more module-specific safety limits (e.g., SOC of module 100, voltage of module 100, capacity of module 100) are adjusted to comply with one or more bank-wide safety limits by, for example, suitable module balancing or by adjusting a series/parallel configuration of module 100.  In this way, module-specific safety limits of a module 100, e.g., e.g., SOC of module 100, voltage of module 100, capacity of module 100, that do not suitably match other modules 100 can be suitably adjusted to realize matched modules 100.

Allowable Subject Matter
Claims 3, 6-9, 13, 16, 18-21 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	CN105150874A relates to a power battery management system and power supply control method thereof.
	 Jaber Abu Qahouq et al., Control Scheme and Power Electronics Architecture
for a Wirelessly Distributed and Enabled Battery Energy Storage System, Energies 2018, 11, 1887, 2018 relates to a control scheme and a power electronics architecture
for a Wirelessly Enabled and Distributed Battery Energy Storage (WEDES) system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL R MILLER/Primary Examiner, Art Unit 2863